Exhibit 10.5

AMENDMENT TO CREDIT AGREEMENT

LSI INDUSTRIES INC., an Ohio corporation (the “Borrower”), the financial
institutions listed on the signature pages hereto (individually a “Lender” and
collectively the “Lenders”), and PNC BANK, NATIONAL ASSOCIATION as the
administrative agent and the syndication agent (in such capacity the
“Administrative Agent” or “Agent”) hereby agree as follows:

 

1. Recitals.

 

  1.1 On March 30, 2001, Agent, Borrower and Lenders entered into a Credit
Agreement (as previously amended, the “Credit Agreement”). Capitalized terms
used herein and not otherwise defined will have the meanings given such terms in
the Credit Agreement.

 

  1.2 Borrower, Agent and Lenders desire to amend the Credit Agreement pursuant
to this Amendment to Credit Agreement (the “Amendment”).

 

2. Amendments.

 

  2.1 Section 5.6(a) of the Credit Agreement is amended to provide as follows:

Net Worth. At the end of each Fiscal Quarter hereunder commencing June 30, 2006,
the Borrower shall maintain Consolidated Tangible Net Worth greater than or
equal to the sum of $90,000,000 plus (i) an amount equal to 50% of the
Borrower’s Consolidated net income (if positive) for each Fiscal Quarter ending
after June 30, 2006 plus (ii) one hundred percent (100%) of the Net Proceeds of
each Equity Offering occurring after the Closing Date.

 

3. Representations and Warranties. To induce Lenders and Agent to enter into
this Amendment, Borrower represents and warrants as follows:

 

  3.1 The representations and warranties of Borrower contained in the Credit
Agreement are deemed to have been made again on and as of the date of execution
of this Amendment.

 

  3.2 No Event of Default (as such term is defined in the Credit Agreement) or
event or condition which with the lapse of time or giving of notice or both
would constitute an Event of Default exists on the date hereof.

 

  3.3 The person executing this Amendment and the loan documents to be executed
in connection herewith is a duly elected and acting officer of Borrower and is
duly authorized by the Board of Directors of Borrower to execute and deliver
such documents on behalf of Borrower.

 

4. General.

 

  4.1 Except as expressly modified herein, the Credit Agreement, as amended, is
and remains in full force and effect.

 

  4.2 Nothing contained herein will be construed as waiving any default or Event
of Default under the Credit Agreement or will affect or impair any right, power
or remedy of Lenders or Agent under or with respect to the Credit Agreement, as
or any agreement or instrument guaranteeing, securing or otherwise relating to
any of the Credit Agreement.



--------------------------------------------------------------------------------

  4.3 This Amendment will be binding upon and inure to the benefit of Borrower,
Agent and Lenders and their respective successors and assigns.

 

  4.4 All representations, warranties and covenants made by Borrower herein will
survive the execution and delivery of this Amendment.

 

  4.5 This Amendment will in all respects be governed and construed in
accordance with the laws of the State of Ohio.

Executed as of June 26, 2006

 

LSI INDUSTRIES INC. By:   /s/ Ronald S. Stowell

Name:

Title:

 

Ronald S. Stowell

Vice President, Chief Financial Officer and Treasurer

PNC BANK, NATIONAL ASSOCIATION,

in its capacity as the Administrative Agent and

the Syndication Agent hereunder

By:   /s/ Gregory S. Buchanan

Name:

Title:

 

Gregory S. Buchanan

Vice President

PNC BANK, NATIONAL ASSOCIATION,

in its capacity as a Lender

By:   /s/ Gregory S. Buchanan

Name:

Title:

 

Gregory S. Buchanan

Vice President

THE FIFTH THIRD BANK, in its capacity as a Lender By:   /s/ Christopher R. Ramos

Name:

Title:

 

Christopher R. Ramos

Vice President

 

- 2 -